Citation Nr: 1101268	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  09-46 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease of both lower extremities.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, to include as secondary to residuals 
of a shell fragment wound.

3.  Entitlement to service connection for residuals of post-
operation coronary artery disease, to include as secondary to 
residuals of a shell fragment wound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1944 until January 
1946.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a September 2009 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Salt Lake City, 
Utah.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Peripheral vascular disease associated with trauma is related 
to service.

2.  Degenerative disc disease of the lumbar spine was not 
manifest in service

3.  Degenerative disc disease of the lumbar spine is unrelated to 
a service-connected disease or injury.

4.   Coronary artery disease was not manifest in service or 
within one year of separation.

5.  Coronary artery disease is unrelated a service-connected 
disease or injury.


CONCLUSIONS OF LAW

1.  Peripheral vascular disease associated with trauma was 
incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2010).	

2.  Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

3.  Degenerative disc disease of the lumbar spine is not 
proximately due to or the result of a service-connected disease 
or injury.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 
(2010).

4.  Coronary artery disease was not incurred in or aggravated by 
service, and may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1101, 1112, 1113, 5107(b) (West 2002); 38 
C.F.R. §§ 3.301, 3.303, 3.309 (2010).

5.  Coronary artery disease is not proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that 
VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See, 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in July and August 2009 that fully addressed 
all notice elements and were sent prior to the initial RO 
decision in this matter.  The letters provided information as to 
what evidence was required to substantiate the claims and of the 
division of responsibilities between VA and a claimant in 
developing an appeal.  The letters also informed the Veteran of 
what type of information and evidence was needed to establish a 
disability rating and effective date.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2010).  Service treatment records have been obtained, as have 
records of private and VA treatment.  Furthermore, the Board 
finds that the examinations of the Veteran and his claims file 
have been adequate and have met VA's duty to assist in this 
regard.  Specifically, the Veteran's claims file has been 
provided for review by examiner physicians, his history has been 
taken down and considered with other lay evidence, factual 
foundation for conclusions reached have been laid and recorded, 
and the conclusions reached have been consistent with the record.  
The Board notes that it is "entitled to assume the competence of 
a VA examiner." Cox v. Nicholson, 20 Vet. App. 563, 596 (2007).  
See also, Hilkert v. West, 12 Vet. App. 145, 151 (1999).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In addition to the evidence discussed above, 
the Veteran's statements in support of the claim are also of 
record.  The Board has carefully considered such statements and 
concludes that no available outstanding evidence has been 
identified.  Additionally, the Board has reviewed the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Background

Veterans are entitled to compensation from VA if they develop a 
disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty." 38 
U.S.C. §§ 1110 (wartime service), 1131 (peacetime service). To 
establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 
1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one 
element will result in the denial of service connection.  Coburn 
v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection for certain chronic diseases, including 
peripheral vascular disease and coronary artery disease, may be 
presumed if they became manifest to a degree of 10 percent 
disabling during the Veteran's first year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2010).  When a disease is first diagnosed 
after service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact incurred 
during the Veteran's service, or by evidence that a presumption 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

Except as provided in 38 C.F.R. § 3.300(c), a disability which is 
proximately due to or the result of a service-connected disease 
or injury shall be service connected. 38 C.F.R. § 3.310(a). This 
includes any increase in disability (aggravation) that is 
proximately due to or the result of a service connected disease 
or injury. Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
caused or aggravated by service.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc). When aggravation of a Veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation. Allen, supra.  In 
this case the evidence must show that degenerative disc disease 
of the lumbar spine and coronary artery disease were caused or 
aggravated by a service-connected disease or injury.

Effective October 10, 2006, the section heading of 38 C.F.R. § 
3.310 was retitled "Disabilities that are proximately due to, or 
aggravated by, service-connected disease or injury."  Paragraph 
(b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), and a 
new paragraph (b) was added, which states:

(b) Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or injury 
that is proximately due to or the result of a service- connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected disease 
or injury was aggravated by a service-connected disease or injury 
unless the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  The 
rating activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR part 
4) and determine the extent of aggravation by deducting the 
baseline level of severity, as well as any increase in severity 
due to the natural progress of the disease, from the current 
level.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

As an initial matter, the Board notes that the Veteran has 
indicated his belief that the claimed lower extremity 
disabilities are related to combat experiences, specifically the 
explosion of a mortar shell in 1945 resulting in shrapnel wounds.

In considering claims of Veterans who engaged in combat during 
campaigns or expeditions, satisfactory lay or other evidence of 
incurrence or aggravation in such combat of an injury or disease, 
if consistent with the circumstances, conditions or hardships of 
such service, will be accepted as sufficient proof of service 
connection, even when there is no record of incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002).  However, 
section 1154(b) does not create a statutory presumption that a 
combat veteran's alleged disease or injury is service connected.  
Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Rather, it 
aids the combat veteran by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  Id.

To the extent that the Veteran has asserted that the claimed 
disabilities were incurred in combat, the Board concedes that the 
Veteran engaged in combat with the enemy at Iwo Jima in 1945 
according to a service treatment record from February of that 
year.  Accordingly, insofar as shrapnel injuries are consistent 
with the nature of such combat, the Board accepts that such 
injuries occurred in the manner in which the Veteran has 
described them.   Nonetheless, the Board notes that the 
establishment of a nexus between such injuries and the claimed 
disabilities is a complex medical issue that is beyond the realm 
of a layman's competence.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  Thus, the Veteran's statements of the 
events relating to his combat injury are accepted as true, even 
while he is not competent to establish a nexus to the claimed 
disabilities.

Peripheral Vascular Disease of the Lower Extremities

The Veteran has claimed that peripheral vascular disease of the 
lower extremities is the result of in-service shrapnel injuries.  
Service treatment records show that in February 1945 the 
Veteran's left foot was lacerated by mortar fire.  X-ray imaging 
in August 1945 showed callus formation along lines of fracture.  
Irregular metallic fragments were seen and there was marked 
demineralization of the bones.  The Veteran walked with a limp, 
favoring the left foot.

Following separation from service in January 1946, the Veteran 
underwent VA examination in July 1946, and was diagnosed with 
residual non-symptomatic scars of the right foot; symptomatic 
scars of the left thigh, leg and foot; and moderately severe 
ankylosis of the left ankle and toes.  The Veteran reported that 
his left leg bothered him "a great deal of the time."  He had 
left foot throbbing with pain in the left thigh on ordinary 
walking.  VA examination also revealed multiple scars on the left 
thigh with mild atrophy of the muscle group XIV of the left 
thigh.  Gunshot-type wounds were also noted on the lateral aspect 
of the right foot, right shoulder, medial aspect, right arm and 
right elbow.

On orthopedic VA examination in April 1948, the Veteran endorsed 
pain in the left foot and aching in the crotch which he 
attributed to foreign bodies remaining in his shrapnel wounds.  
The color of the left foot was moderately cyanotic but there was 
no edema about the foot.

A post-surgical report of December 1949 indicated that the 
Veteran had complained of pain and coldness of the left lower 
leg.  On evaluation, the left foot was noted to be much older 
than the right foot.  It was determined that based on his 
history, the Veteran had osteomyelitis of the tarsal bones of his 
left foot.  The opinion was that coldness and pain in the lower 
left extremity as well as the loss of the posterior tibial 
pulsation were due to traumatic vascular insufficiency of the 
lower left leg.  Accordingly, it was felt that the Veteran was a 
candidate for lumbar sympathectomy, which was performed in 
November 1949.

On VA examination in August 1955 the Veteran had marked 
limitation of flexion and extension of the left foot, and walked 
with the left foot pronated inward.  Circulation of the left foot 
was normal.  Diagnoses included the presence of multiple foreign 
bodies in the soft tissue of the left thigh knee and leg, and 
cicatrix of the left thigh and ankle.  Cicatrix of the left ankle 
was associated with residuals of chronic osteomyelitis.

Bone scans conducted in April 2001 indicated normal blood flow 
and blood pool in both feet.  There was increased tracer uptake 
seen in the distal fibula/tibia and the mid part of the left 
foot.  It was noted that increased tracer uptake may be secondary 
to previous trauma.

VA examination in July 2001 led to diagnoses of stasis edema and 
stasis dermatitis of the left lower leg, left ankle and primary 
ventral left foot with absent pedal pulses.  Hyperesthesia of the 
left lower extremity, including the ankle and foot with marked 
increased sensation to light touch and severe pain on any 
attempts at palpation, was also diagnosed.

In September 2008, the Veteran reported a three month history of 
progressive discomfort in his legs when walking.  There was a 
history of swelling of the legs in the remote past, but not 
recently.  There were no sores or ulcers on the legs, and no 
history of blood clots in the legs.  Femoral and radial pulses 
were good and without femoral bruit.  Popliteal and pedal pulses 
were diminished, with fair capillary response.  The Veteran had 
some hemosiderosis of the lower legs, but not much edema.  Ankle-
brachial index readings indicated moderate arterial obstruction 
of the lower extremities.

Also in September 2008, right femoral retrograde arteriotomy, 
abdominal aortography, contralateral catheterization of the left 
profunda femoral artery and bilateral leg angiographies were 
preformed.  A 100 percent obstruction of both right and left 
superficial femoral arteries with patent anterior tibial arteries 
to the feet was noted.  100 percent obstruction of the right 
posterior tibial, right peroneal and left posterior tibial 
arteries was also noted.  The discharge diagnosis following the 
above procedure was of peripheral vascular disease. 

The Veteran reported an extensive history of bilateral lower 
extremity pain in November 2008.  He told a physician that he 
believed that his war-related lower extremity injury included an 
arterial injury.  Atherosclerotic risk factors included 
hyperlipidemia, a 40 year history of smoking, and family history 
of heart disease.  Leg pain came with walking and his feet were 
cold.  Ultrasound imaging revealed no evidence of deep vein 
thrombosis or superficial vein thrombosis on the lower left 
extremity.  Chronically occluded left femoral artery and moderate 
disease of the left popliteal artery were seen.  Pulse volume 
recordings were well peaked bilateral above-knee, but were 
severely dampened in the left side below the knee.  The 
assessment was of peripheral arterial disease secondary to a 
shrapnel injury.  A separate private assessment in November 2008 
was also "consistent with vascular disease" of the lower 
extremities.

On VA examination in March 2009 bilateral lower peripheral 
femoral pulses and the popliteal pulses were 1+, while the 
dorsalis pedis and anterior tibial pulses were both zero.  There 
was no edema of the lower extremities.

In August 2009, VA examiner recorded that in 1945 a mortar shell 
exploded nearby, striking the Veteran primarily in the lower left 
extremity with direct severe injury to the left foot, ankle and 
leg.  The Veteran reported that he had experienced constant pain 
in the lower left extremity and that the extremity would sweat a 
great deal.  Examination revealed what may have been scaring from 
a sympathectomy on the left side, which the Veteran said was 
performed in 1948 or 1949 due to lower left extremity pain and 
sweating.  Based on the symptoms indicated, the examiner said 
that it was very plausible that the Veteran was experiencing so 
called causalgia which is referred to at this point in time as 
chronic regional pain syndrome secondary to the shrapnel injury 
to the left lower extremity.  Pain in the legs had changed to 
some extent three to four years prior, and he began to develop 
symptoms consistent with intermittent claudication.  The examiner 
referenced imaging from February 2006 that showed moderate 
atherosclerosis in the aorta and iliac arteries, and concluded 
that he had developed obstructive arterial disease in the lower 
extremities.

The dorsalis pedis posterior tibialis and popliteral pulses could 
not be palpated in either lower extremity.  Femoral pulses were 
palpable bilaterally, and no femoral bruit was heard.  Marked 
stasis changes in both lower extremities were seen, as was a 
brawny pigmentation of both lower legs.  There was no edema in 
the lower extremities, and no clubbing.  The diagnosis was of 
arterial insufficiency in both lower extremities.  This was 
caused by atherosclerotic changes in the distal aorta and 
bilateral iliac arteries and very likely in the proximal arteries 
of both lower extremities.  It was the examiner's opinion that 
the peripheral arterial disease was secondary to factors 
including hyperlipidemia, his long history of smoking, his age, 
and his gender,  The examiner concluded that peripheral arterial 
disease of the lower extremities was not caused by, nor was a 
result of, active duty including shrapnel injury to the left leg. 

In January 2010, it was noted that the VA examination in August 
2009 had been conducted without benefit of review of the 
Veteran's claims file.  A VA examination was undertaken of the 
claims file.  The examiner began with a thorough review of the 
Veteran's history.  He noted that there was no indication that 
the Veteran had had vascular claudication or complications in 
regards to his lower extremity shrapnel wounds except for a 
December 1949 report of lumbar sympathectomy.  It was noted that 
the Veteran's vascular risk, structure and factors are consistent 
with other issues including hypertension, hyperlipidemia and 
prior coronary disease.   Review of diagnostic imaging indicated 
systemic vascular disease, not disease specific to the left leg 
or a specific shrapnel injury.  The same conclusion was reached 
when reviewing aortography of the abdomen and lower extremities.  
Specifically, such imaging showed bilateral involvement that 
would not have occurred as a result of left leg shrapnel 
injuries.  The examiner opined that the Veteran had systemic 
peripheral vascular disease not consistent with direct injury to 
a single lower extremity by itself, and not at least as likely as 
not caused by an in-service shrapnel injury.

The examiner went on to state that there was some possibility 
that symptomatology relating to the left posterior tibial artery 
was consistent with a shrapnel injury to the left leg.  He was 
unable to draw any final conclusions, however, given the scarcity 
of records between 1949 and the present.

Based on the foregoing, the service treatment records show an in-
service shrapnel injury of the lower extremities.  While some 
symptoms such as pain in the lower extremities were noted within 
one year of separation, the claimed disorder was not formally 
diagnosed.  However, this does not in itself preclude a grant of 
service connection as service connection may be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2010).  As discussed below, review of the 
post-service evidence leads to the conclusion that the claimed 
disability is related to service.

The Board begins by noting that following separation in January 
1946, the Veteran's left foot was noted to be moderately cyanotic 
in April 1948 and in December 1949 coldness of the lower left 
extremity was noted and the Veteran was diagnosed with traumatic 
vascular insufficiency of the lower left leg.

In considering the lay and medical history as detailed above, the 
Board notes that the amount of time that elapsed between military 
service and first post-service evidence of complaint or treatment 
can be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board also 
notes that the Veteran is competent to give evidence about what 
he has experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that in certain situations, lay 
evidence can even be sufficient with respect to establishing 
medical matters such as a diagnosis.  Specifically, in Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit 
commented that competence to establish a diagnosis of a condition 
can exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.

Here, shortly after separation, the Veteran displayed symptoms 
which examination revealed to be traumatic vascular insufficiency 
due to his in-service injuries.  The Board finds no rational 
basis to reject such opinion.  Furthermore, an April 2001 
assessment indicated that increased tracer uptake in the distal 
fibula/tibia and the mid part of the left foot was possibly due 
to a prior trauma of the left leg, and a private physician in 
November 2008 concluded that peripheral arterial disease was 
secondary to the Veteran's shrapnel injury.

The Board has been presented with competing competent evidence 
regarding the etiology of the Veteran's peripheral vascular 
disease.  In considering the evidence, it is noted that the Board 
has the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Brown, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  Additionally, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Here, the Board has considered that VA examinations in August 
2009 and January 2010 were conducted in concert with reviews of 
the Veteran's entre claims file.  However, insofar as the 
Veteran's testimony and statements have been consistent with 
evidence of record, the Board finds the Veteran to be a reliable 
and credible historian.  Histories taken from the Veteran during 
private examinations and evaluation are sufficient to overcome 
the lack of review of his claims file during such examinations 
and evaluations.

Additionally, the VA examination of January 2010 was conducted by 
a physician assistant rather than a medical doctor, while the 
private opinions supporting the Veteran's claim were made by 
medical doctors.  With regard to the VA examination August 2009, 
although conducted by a medical doctor, the Board finds the 
rationale offered when indicating a negative nexus to service to 
be less persuasive than the opinions offered by private doctors.  
Furthermore, that examiner clearly failed to take into account 
documents of record relating to the Veteran's symptomatology in 
the years just after separation from service.

In sum, the appellant was wounded in action and traumatic 
vascular disease was identified shortly after separation from 
service.  The Board finds the private medical opinion attributing 
current findings of peripheral vascular disease to the in-service 
injury to be highly probative.

The Board finds that preponderance of the lay and medical 
evidence establishes that the Veteran's traumatic peripheral 
vascular disease is the result of service.  Service connection is 
established and there is no doubt to be resolved.  38 U.S.C.A. § 
5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Degenerative Disc Disease of the Lumbar Spine

The Veteran's service treatment records do not reflect complaints 
or treatment referable to the low back.  However, this does not 
in itself preclude a grant of service connection.  Again, service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service or is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. §§ 
3.300(c); 3.303(d); 3.310(a) (2010).  Nevertheless, a review of 
the post-service evidence leads to the conclusion that 
degenerative disc disease of the lumbar spine is not related to 
active or a service-connected disease or injury, for the reasons 
discussed below.

The Veteran separated from active service in January 1946 and in 
August 1945 it was noted that he walked with a limp, favoring the 
left foot.  The Veteran reported pain in the low back with 
associated lower limb symptoms in November 2008, and indicated 
that surgery had been performed in the lumbar region, which the 
Veteran believed was a fusion performed in 1991.

In December 2008 the Veteran reported that problems with his back 
began "years ago" and had been relieved by back surgery.  More 
recently, he had a four year history of back pain without any 
precipitating accident or injury.  Imaging from November 2008 
revealed broad-based bulging at all levels from L1-2 through L4-
5.  No disc bulge was present at the L5-S1 level.  The assessment 
was of failed lumbar spine syndrome and a prior lumbar spine 
surgery in 1991.

On VA examination in June 2009 the Veteran initially stated that 
back pain began one year prior.  When pressed, he stated that he 
had undergone laminectomy and foraminotomy surgeries twenty years 
prior, but that the pain had become worse in the last year.  He 
described an aching in his back that occurred "one in a while" 
and lasts for one to two hours.  When asked about radiating 
neurologic symptoms, the Veteran described peripheral 
claudication on the left greater than on the right.  Examination 
revealed no spasms, but some generalized tenderness was present 
over the entire thoracolumbar spine.  The diagnosis was of 
degenerative disc disease of the lumbar spine with generalized 
lumbago.  The examiner's conclusion was that, based on the 
Veteran's reported history of back pain onset in 1991, his 
current back disability was due to an acute injury and was not 
related to his service connected right knee or left ankle 
disabilities.

The amount of time that elapsed between military service and 
first post-service evidence of complaint or treatment can be 
considered as evidence against the claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  However, the Veteran is 
competent to give evidence about what he has experienced.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  

In the present case, the Veteran is claiming that his low back 
disorder is related to service-connected residuals of shrapnel 
wounds.  The Veteran's service-connected disabilities include 
ankylosis of the left ankle with weakness of the left peroneal 
nerve, muscle injury to the left thigh, traumatic arthritis of 
the left knee, traumatic changes of the right knee, left knee 
lateral collateral ligament instability, and lateral collateral 
ligament instability of the right knee.

Back pain is capable of lay observation and thus the Veteran's 
statements constitute competent evidence.  The Board must now 
consider the credibility of such evidence.  Again, service 
treatment records do not reflect in-service complaints referable 
to the back, and by history back-related symptomatology did not 
first manifest until 44 years after separation.  To that end, 
however, the Board notes that the Veteran has not claimed 
continuity of symptomatology.  Rather, he has claimed either that 
his low back disability is secondary to service-connected 
disabilities of the lower extremities, or that "the shock to his 
body and system as a result of his battlefield wounds ultimately 
affected him years later resulting in" the claimed disability, 
as stated in a letter of November 2010.

While the Board finds the Veteran's statements to be a credible, 
no competent evidence has been presented to indicate that the 
current low back disability is related either to service, or to a 
service-connected disease or injury.  Rather, the evidence shows 
that back pain first manifest 44 years after service, and that 
according to the competent medical opinions of record, is not 
related to any service-connected disease or injury.

In conclusion, the preponderance of the evidence is against the 
claim, and there is no doubt to be resolved.  38 U.S.C.A. § 
5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Residuals of Coronary Artery Disease

The Veteran's service treatment records reflect that in July 
1945, his heart had no murmurs, and rate and rhythm were normal.  
In-service records are otherwise silent regarding symptoms of 
coronary artery disease (CAD).

Based on the foregoing, the service treatment records show no 
cardiac disability was incurred during active duty.  In addition, 
there is no evidence of the disease process within one year of 
separation.  However, this does not in itself preclude a grant of 
service connection.  Again, service connection may be granted for 
any disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service or is 
proximately due to or the result of a service-connected disease 
or injury.  See 38 C.F.R. §§ 3.300(c); 3.303(d); 3.310(a) (2010).  
Nevertheless, a review of the post-service evidence leads to the 
conclusion that currently diagnosed CAD is not related to active 
service or a service-connected disease or injury, for the reasons 
discussed below.

Following separation in January 1946, the Veteran underwent VA 
examinations in July 1946 and April 1948.  During both 
examinations no arrhythmia of pulse was detected and the 
cardiovascular system was described as "normal."

Based on the foregoing, the records show no coronary disability 
during service or within one year of separation.  While this does 
not in itself preclude a grant of service connection, a review of 
the post-service evidence leads to the conclusion that coronary 
artery disease is not related to active service or a service-
connected disease or injury, for the reasons discussed below. 

In August 2008, the Veteran's primary cardiologist reported that 
the Veteran had a history of CAD, with bypass surgery having been 
performed in October 2002.  On evaluation the Veteran denied any 
chest pains, shortness of breath, and palpitations or increased 
lower extremity edema.  From a cardiac perspective, he had 
regular rate and rhythm, no murmurs, no rubs, and no gallops.  
The assessment was of stable CAD, status post-bypass surgery. 

An echocardiogram conducted in October 2008 showed normal left 
ventricular size and function with an ejection fraction of 62 
percent.  There was mild left ventricular hypertrophy, and the 
aortic valve was mildly sclerotic without evidence of stenosis.  
Noncoronary cusp calcification was also present.  Mild aortic and 
mitral regurgitations were noted.

In November 2008 the Veteran indicated a history of CAD with a 
pervious myocardial infarction and a 2002 bypass surgery with a 
right saphenectomy.  He stated that his father, brothers, sister 
had heart disease, that he had daily intake of coffee and a 40 
year history of tobacco use, including cigarette use.

VA examination in March 2009 showed the Veteran's heart to be 
normal.  Examination revealed no findings of congestive heart 
failure, cardiomegaly or cor pulmonale.   

During an August 2009 VA examination, the Veteran's chest was 
clear to auscultation and percussion with normal expansion and 
there were no cardiac murmurs.  The diagnosis of occlusive 
arterial disease in the form of CAD was given.

In March 2010, the Veteran's claims file was reviewed by a VA 
examiner.  The examiner noted that the Veteran's cardiac risk 
factors included his family history of coronary disease, 60 year 
smoking history and history of hypercholesterolemia and 
hypertension.  The examiner referred to a 1949 lumbar 
sympathectomy, and that at the time the Veteran was found to have 
loss of pulsation at the posterior tibial artery but retained 
pulse at the dorsalis pedis region.  The examiner's final 
conclusion was that multiple cardiac risk factors combined to 
produce CAD.  He described the history of treatment and 
examination found in the record to be consistent with a systemic 
vascular disease, not consistent with an injury of the lower 
extremities developing into peripheral arterial disease and then 
into CAD.

The Board finds the Veteran to be credible in his statements 
relating to symptomatology, however the determination of the 
etiology of CAD is a complex medical issue that is beyond the 
realm of a layman's competence.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  Hence, while the Veteran may have 
attributed his cardiologic disability to service, such statements 
are of no probative value.  Of far greater probative value is the 
56 year gap between separation from service and cardiac treatment 
combined with the absence of any competent opinion linking CAD to 
service or a service-connected disease or injury, and the 
negative nexus opinion of the VA examiner in March 2010.

In reaching this determination, the Board notes that service 
connection has now been granted for traumatic peripheral vascular 
disease of the lower extremities.  However, such grant does not 
constitute a grant of service connection for a systemic vascular 
process.  As such, there is no relationship between the claimed 
coronary artery disease and the localized traumatic process of 
the lower extremities.

In conclusion, the preponderance of the evidence is against the 
claim, and there is no doubt to be resolved.  38 U.S.C.A. § 
5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for peripheral vascular disease associated 
with trauma is granted.

Service connection for degenerative disc disease of the lumbar 
spine is denied.

Service connection for residuals of post-surgery coronary artery 
disease is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


